Dismissed and Memorandum Opinion filed August 28, 2012.




                                         In The

                       Fourteenth Court of Appeals

                                  NO. 14-11-00372-CV

                             MATTHEW VERE, Appellant

                                           V.

                       AFFORDABLE POWER L.L.P., Appellee


                   On Appeal from County Civil Court at Law No. 1
                                Harris County, Texas
                           Trial Court Cause No. 956968


                    MEMORANDUM                      OPINION


         This is an appeal from a judgment signed February 2, 2011. The clerk’s record
was filed August 11, 2011. The reporter’s record was filed July 8, 2011. No brief was
filed.

         On December 14, 2011, the court was informed a settlement had been reached and
as part of the settlement appellant would dismiss his appeal. The appeal was abated on
January 5, 2012. On May 18, 2012, the parties were notified no motion to dismiss had
been filed and the appeal would be reinstated on this court's active docket in ten days.
No response was filed. On July 26, 2012, this court issued an order stating that unless
appellant submitted a brief, together with a motion reasonably explaining why the brief
was late, on or before, August 27, 2012, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

       Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.




                                            2